Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 November 2021 with respect to the 112 rejection  have been fully considered but they are not persuasive. Applicant argues removing the claim limitation renders the rejection moot. Additional 112 issues are presented below.
Applicant's arguments filed 22 November 2021 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are integrated into a practical application on pages 11-15. The Examiner does not find these arguments persuasive because the Applicant lists the additional elements as all the claim limitations, which is inconsistent with the presented rejection. The additional limitations not reciting the abstract idea are a computer warehouse serving a webpage and a processor couple to the computer warehouse and the computer readable storage medium and do not recite a specific improvement in loan underwriting.  Examiner points out that “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP, 788 F.3d at 1363 (citing Alice, 134 S.Ct. at 2359), See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015). The presence of a computer and processor does not indicate a technological problem being solved with a technical solution and application of a computer to more quickly and efficiently provide customers loan products is a business problem.	Applicant further argues the claims are eligible under step 2B, but again fails to . 
Applicant's arguments filed 22 November 2021 with respect to the 102 rejection have been fully considered but they are not persuasive. 	Applicant argues Peterson fails to disclose the real time aspects nor the computer warehouse. The Examiner disagrees as the references discloses “real-time” in [0007] and the databases in Fig 1 ‘12’ as well as at least [0017]-[0018]. Additionally the differences argued by the Applicant do not appear to be different from the architecture of Figure 1 in the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Prong One of Step 2A: The claim(s) recite(s) an electronic loan underwriting system through loan stores including lending criteria and loan products of a lender, receive a loan application information about a borrower, automatically compare the loan application information to the lending criteria and selectively post the loan products corresponding to the lending criteria. The concept 
	Dependent claims 2-14 and 16-21 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims contain additional aspects of the abstract idea that further refine the abstract concept and contain insignificant extra solution activity (MPEP 2106.05(g)) as well as generic computer functions that do not meaningfully limit the abstract idea of the claims MPEP 2106.05(d).  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-21 are directed to a method and a method claim is only limited by method steps, not components such as in a system claim. The current claims do not recite any method steps positively and is therefor indefinite and vague. The claim should recite “receiving, by x, user entries of loan “ etc. Appropriate correction is required. 
As such, claims 15-21 are interpreted by the Examiner as intending to properly recite method steps that mirror the system claims 1-7 and 8-14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson US 2012/0109815.
As per claim 1:	Peterson discloses a real-time electronic loan underwriting and loan product posting system, comprising: a computer warehouse serving a webpage and containing loan stores each including lending criteria and loan products of a lender (Fig 1, [0016]-[0018]); and
a processor (0018]) coupled to the computer warehouse and the webpage and programmed to receive from a web browser of a computer user entries of loan application information about a borrower applying for a loan (Fig 1 ‘103’, [0016]-[0017]) and for each said loan store, on-the-go in real-time as the processor receives the entries ([0007]) automatically a) compare the entries to the lending criteria and b) selectively post the loan products to the webpage based upon the entries corresponding to the lending criteria ([0025]-[0043], [0069]-[0082]).
As per claim 2:	Peterson further discloses the system according to claim 1, wherein the processor is additionally programmed to receive from the web browser of the computer user a signal indicating activation of a loan select control of the webpage and associated with a selected loan product posted to the website, automatically link the selected loan product to an external link of the webpage, and receive from the web browser of the computer user a signal indicating activation of the external link constituting an acceptance by the borrower of the selected loan product ([0083]-[0084] Fig 2 ‘270’).
As per claim 3:	Peterson further discloses the system according to claim 1, wherein the loan stores are different from one another and correspond to different lenders ([0017], Fig 1,; [0067]-[0070]).
As per claim 4:	Peterson further discloses the system according to claim 1, wherein the lending criteria comprise creditworthiness factors that bear on an extent to which the borrower is considered suitable to receive credit ([0043]-[0045], [0046]-[0066]).
As per claim 5:	Peterson further discloses the system according to claim 1, wherein the loan products each comprise a loan amount, a term, and an interest rate ([0074]-[0082]).
As per claim 6:	Peterson further discloses the system according to claim 1, wherein the loan application information comprises an identification of the borrower, and creditworthiness data about the borrower ([0034]-[0066]).
As per claim 7:	Peterson further discloses the system according to claim 1, wherein the loan is to purchase a product for sale by a seller and pledged by the borrower as collateral for the loan via the webpage ([0019]).As per claims 8-21:	Claims 8-14 and 15-21 are rejected under the rationales of claims 1-7, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692